Citation Nr: 1141035	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  00-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, including as secondary to service-connected low back disorder. 

2.  Entitlement to service connection for hypertension, including as secondary to service-connected low back disorder. 

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as secondary to service-connected low back disorder. 

4.  Entitlement to service connection for diabetes mellitus, including as secondary to service-connected low back disorder.

5.  Entitlement to an initial evaluation higher than 20 percent for low back disorder.

6.  Entitlement to an effective date earlier than January 14, 2000, for a grant of service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esquire


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active duty from October 1960 to October 1962 and from June 11, 1963 to June 16, 1963. 

These matters come before the Board of Veterans' Appeals  (Board) from an August 2000 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied entitlement to service connection for a back disorder, osteoarthritis, hypertension, COPD, and diabetes mellitus.  The Veteran perfected timely appeals of those determinations.

In two separate decisions, both dated in December 2008, the Board denied entitlement to service connection for low back disorder, osteoarthritis, hypertension, COPD, diabetes mellitus, bilateral hip disability, residuals of pneumonia and a right knee disability.  The Veteran subsequently appealed those decisions to the Court Of Appeals For Veterans Claims (Court).  In October 2009, a Joint Motion For Remand was brought before the Court.  In an Order dated that same month, the Court dismissed the issues of service connection for bilateral hip disability, residuals of pneumonia and a right knee disability and vacated the December 2008 Board decisions regarding all other issues, pursuant to the Joint Motion, and remanded the issues listed on the initial page of this action to the Board for further appellate review consistent with its Order.

Pursuant to the Court's Order just referenced, the Board remanded the case in April 2010 to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO completed part of the additional development as directed, granted the low back claim, and continued to deny the osteoarthritis, hypertension, COPD, and diabetes claims, and returned the case to the Board for further appellate review.

As just noted, in a July 2011 rating decision, the AMC granted entitlement to service connection for the low back disorder and assigned an initial 20 percent rating, effective in January 2000.  The Veteran, through his attorney, appealed the assigned initial rating and effective date, which is addressed further below.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In addition to addressing the Board's prior disposition of the low back claim, the Joint Motion also addressed the necessity of addressing the osteoarthritis, hypertension, COPD, and diabetes claims, on both a direct and secondary basis while the case was on remand.  

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The December 2010 VA examination report and the April 2011 addendum to it reflect that the examiner opined that the Veteran's low back disorder was not the cause of the Veteran's hypertension, COPD, and diabetes mellitus, as there was no basis in the medical literature to substantiate a link between minimal lumbar scoliosis and those diseases.  Contrary to the Board's instruction in the April 2010 remand, however, the examiner did not address whether the now service-connected lumbar scoliosis aggravates, that is chronically worsens, the hypertension, COPD, and diabetes.  Thus, another remand is required.

As noted, part of the examiner's rationale for opining there was no direct causal linkage between the lumbar scoliosis and the hypertension, COPD, and diabetes, was that there was no support for that premise in the medical literature.  During the lengthy history of the Veteran's claims and appeals, however, he has submitted numerous medical articles from the Internet, and excerpts from the Merck's Manual, to the effect that scoliosis can in fact lead to hypertension, and COPD, depending on the individual case.

Treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay medical opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall issue a statement of the case (SOC) with regard to entitlement to an initial evaluation higher than 20 percent for low back disorder and entitlement to an effective date earlier than January 14, 2000, for service connection for low back disorder.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should this claim be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).

2.  Send the claims file to the examiner who conducted the December 2010 VA spine examination and provided the April 2011 addendum, or another equally or higher qualified examiner.  Ask the examiner to opine whether it is it at least as likely as not (at least a 50-percent probability) that the Veteran's osteoarthritis, hypertension, COPD, and diabetes mellitus, is etiologically related to the Veteran's service-connected lumbar scoliosis?

If the answer is, No, please opine on whether it is at least as likely as not that the service-connected lumbar scoliosis aggravates either the osteoarthritis, hypertension, COPD, and diabetes mellitus, or all, that is-chronically worsens either or all.  If either disease is aggravated by the service-connected lumbar scoliosis, what is the permanent measurable increase in either the osteoarthritis, hypertension, COPD, or diabetes mellitus, pathology due to the service-connected lumbar scoliosis?  The examiner should provide supporting rationale for any opinion.

In rendering the requested opinions, the examiner is asked to consider and specifically comment on the applicability, if any, of the principles and studies discussed in the various medical treatise literature submitted by the Veteran to the effect that scoliosis can cause cardiovascular and respiratory diseases, etc.  The examiner is also asked to address whether it is at least as likely as not that either the Veteran's osteoarthritis, hypertension, COPD, and diabetes mellitus, or all, is steroid induced, as the treatment for the Veteran's low back disorder has included steroids.  The Veteran submitted medical treatise literature to that effect.  The referenced literature is in the claims file and tabbed.

The examiner is advised that the term "at least as likely as not" or a "50-percent  probability" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Any opinion should be fully explained and the rationale provided.  The examiner is asked to be specific and comprehensive as to the applicability or nonapplicability of the submitted medical treatise literature and the Veteran's claimed disabilities.  Should the examiner or substitute examiner advise that an examination is needed to render the requested opinions, the RO shall arrange the examination.

3.  After all of the above is complete, review the Veteran's claims de novo in light of the additional evidence obtained.  If either claim is not granted to his satisfaction, send him and his representative a supplemental SOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


